DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Request
The applicant is thanked for providing line numbers to the claims.
Drawings
The drawings filed on 9/29/21 are entered.
Specification
The amendment to the specification dated 9/29/21 is entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	In regard to claim 15, the recitation, “an evacuation apparatus coupled to said first contactor chamber and said second contactor chamber to evacuate the extracted carbon dioxide from said first collection assembly and said second collection assembly,” (lines 23-25) introduces new matter as there is no support for the first and second desiccant chambers and the first and second contactor chambers and a separate first and second collection assembly.
	In regard to claim 30, the recitation, “an evacuation apparatus coupled to said first contactor chamber and said second contactor chamber to evacuate the extracted carbon dioxide from said first collection assembly and said second collection assembly,” (lines 103-105) introduces new matter as there is no support for the first and second desiccant chambers and the first and second contactor chambers and a separate first and second collection assembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19-28, 30-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 15, the recitation, “an evacuation apparatus coupled to said first contactor chamber and said second contactor chamber to evacuate the extracted carbon dioxide from said first collection assembly and said second collection assembly,” (lines 23-25) is indefinite since there is no proper antecedent basis for the collection assemblies and it is unclear how these assemblies relate to the previously recited chambers.  
	The recitation, “extracting carbon dioxide” (line 12, 14) reintroduces carbon dioxide and it is unclear if this carbon dioxide is different from the carbon dioxide recited in line 3.
	In regard to claim 30, the recitation, “an evacuation apparatus coupled to said first contactor chamber and said second contactor chamber to evacuate the extracted carbon dioxide from said first collection assembly and said second collection assembly,” 
(lines 103-105) is indefinite since there is no proper antecedent basis for the collection assemblies and it is unclear how these assemblies relate to the previously recited chambers.
	The recitation, “extracting carbon dioxide” (line 97, 99) reintroduces carbon dioxide and it is unclear if this carbon dioxide is different from the carbon dioxide recited in line 9.

	In regard to claim 17, the recitation, “evacuating the extracted carbon dioxide from the first and second contactor chambers; and transitioning the evacuated carbon dioxide from a gas phase to a solid phase” (lines 42-44) is indefinite for being redundant to the recitations of claim 15, wherein the claim already recites the ability to evacuate the extracted carbon dioxide and already recites the ability to transition the evacuated carbon dioxide and already recites a gas and a solid.  Further there is no difference between a gas and a gas phase and a solid and a solid phase and therefore these recitations of claim 17 appear redundant.
In regard to claim 19, the recitation, “the collection phase” (line 49) lacks proper antecedent basis.
	The recitation, “the regeneration phase” (line 51) lacks proper antecedent basis.
	The recitation, “the pressure” (line 51) lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 20-23, 25, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Guilmette (US 4551197).
	In regard to claim(s) 15-17, 21-23, 25, 26, Nalette teaches an apparatus (see whole disclosure and all figures) for collecting carbon dioxide (column 1, line 6), said apparatus comprising: 
an air moving device (column 2, line 11, column 4, lines 45-50 - device implicit) configured to generate a flow of atmospheric air (air from environment - column 2, line 11, column 4, line 45-50); 
a first collection assembly (12, 36) configured to extract the carbon dioxide (at least) from a flow of the air; 
a second collection assembly (14, other bed discussed in - column 5, line 5-10, hereafter 36X) configured to extract the carbon dioxide (at least) from the flow of the air; 
said first collection assembly (12, 36) and said second collection assembly (14, 36X) each include: a desiccant chamber (first desiccant chamber - 36, second desiccant 
a controller (30) configured to direct air alternately to said first desiccant chamber (36) and said second desiccant chamber (36X).  Note that Nalette teaches that the controller (30) is configured to operate one of said first and said second contactor chambers (12, 14) in a collection phase (column 2, line 38-40, column 5, line 5-10) while operating the other of said first and second contactor chambers in a regeneration phase (column 2, line 11, 38-40, column 5, line 5-10); 
Nalette teaches most of the claim limitations, but does not explicitly teach a filter and a plurality of air moving devices and a condenser for removing water from the flow of the atmospheric air before the first and second collection assemblies.
However, Celik teaches it is old and well known to provide a filter (2) and then a plurality of air moving devices (6, 7) prior to a cooler (11) and adsorption beds (A, B).  

Therefore it would have been obvious to a person of ordinary skill in the art to modify Nalette with a filter upstream of a plurality of air moving devices for the purpose of removing contaminants from the air and preventing contaminants from entering the system and modify Nalette with the plurality of air moving devices for the purpose of providing a larger amount of air and providing redundancy and for the purpose of providing the ability to move air while other air moving devices are serviced and for the purpose of reducing pressure pulsations and modify Nalette with a condenser before the first and the second desiccant chambers of Nalette, for the purpose of improving the removal of water from the input air.  
	Further, Nalette, as modified, teaches most of the claim limitations, including that the evacuation apparatus (28) is selectively fluidly coupled with the first contactor chamber (12) and the second contactor chamber (14) but does not teach the evacuation apparatus has a vacuum chamber in flow communication with a vacuum pump, said vacuum chamber configured for: evacuating the extracted and adsorbed carbon dioxide from the first and the second contactor chambers; and transitioning the evacuated carbon dioxide from a gas phase to a solid phase; said vacuum chamber comprising a cold finger and a heater.
	However, it is well known to sequester CO2 for environmental reasons and Guilmette explicitly teaches using a vacuum chamber (20, 19, 21) in flow communication with a vacuum pump (30) to recover gases from a chamber (10); note 
In regard to claim 20, The modification as described does not explicitly teach a water chamber, but for those situations where released water is desired for sequestration, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide the water from the condenser (13-Sicar) and from the desiccant chamber (36, 36X) to a water chamber for containment and other use of the water.

Claims 15-17, 20-23, 25, 26, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Missimer (US 5261250).
In regard to claim(s) 15-17, 21-23, 25, 26, 28, Nalette teaches an apparatus (see whole disclosure and all figures) for collecting carbon dioxide (column 1, line 6), said apparatus comprising: 
an air moving device (column 2, line 11, column 4, lines 45-50 - device implicit) configured to generate a flow of atmospheric air (air from environment - column 2, line 11, column 4, line 45-50); 
a first collection assembly (12, 36) configured to extract the carbon dioxide (at least) from a flow of the air; 
a second collection assembly (14, other bed discussed in - column 5, line 5-10, hereafter 36X) configured to extract the carbon dioxide (at least) from the flow of the air; 
said first collection assembly (12, 36) and said second collection assembly (14, 36X) each include: a desiccant chamber (first desiccant chamber - 36, second desiccant chamber - 36X) for removing water from a flow of air to produce dry air; and a contactor chamber (first contactor chamber - 12, second contactor chamber - 14) for extracting by the carbon dioxide by absorption (column 2, line 39) to a material (32, 34) in the contactor chamber (12, 14); the first desiccant chamber (36) comprises a first desiccant material (38) and the second desiccant chamber (36X) comprises a second desiccant material (38X); the material (32) in the first contactor chamber (12) comprises a first molecular sieve material (column 2, line 50-53) and the material (34) in the second contactor chamber (14) comprises a second molecular sieve material (column 2, line 50-53); and Nalette teaches an evacuation apparatus (column 4, line 5-10) coupled to the first contactor chamber (12) and the second contactor chamber (14).

Nalette teaches most of the claim limitations, but does not explicitly teach a filter and a plurality of air moving devices and a condenser for removing water from the flow of the atmospheric air before the collection assemblies.
However, Celik teaches it is old and well known to provide a filter (2) and then a plurality of air moving devices (6, 7) prior to a cooler (11) and adsorption beds (A, B).  
Further, Sicar teaches it is well known to provide a condenser (13; column 3, line 15) for removing water (column 3, line 15-20) from a flow of air before adsorption collection assemblies.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Nalette with a filter upstream of a plurality of air moving devices for the purpose of removing contaminants from the air and preventing contaminants from entering the system and modify Nalette with the plurality of air moving devices for the purpose of providing a larger amount of air and providing redundancy and for the purpose of providing the ability to move air while other air moving devices are serviced and for the purpose of reducing pressure pulsations and modify Nalette with a condenser before the collection assemblies of Nalette, for the purpose of improving the removal of water from the air.  

	However, it is well known to sequester CO2 for environmental reasons and Missimer explicitly teaches using a vacuum chamber (34, 46) in flow communication with a vacuum pump (40) to recover gases from a chamber (12) (column 5, line 1, 25, 55-60); note that the vacuum chamber (34, 46) is capable of evacuating the extracted and adsorbed carbon dioxide from the chamber (12)(see that desired gases are removed from 12 and the vacuum chamber 34, 46 is fully capable of evacuating CO2; column 7, line 1-10; column 6, line 45-55); and is capable of transitioning the evacuated carbon dioxide from a gas phase to a solid phase (column 6, line 45-55); Docket No. 11-0539-US-DIVsaid vacuum chamber (34, 46) comprises a cold finger (see cold heat exchangers); a resistive heater (column 7, line 19 - electric resistance heaters) that gasifies the captured component to storage or use (column 7, line 25-30).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the vacuum chamber, vacuum pump, cold finger, and resistive heater of Missimer to Nalette for the purpose of recovering and sequestering the carbon dioxide from the first and second contactor chambers for environmental compliance reasons and for the purpose of providing an inexpensive way of capturing 
In regard to claim 20, The modification as described does not explicitly teach a water chamber, but for those situations where released water is desired for sequestration, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide the water from the condenser (13-Sicar) and from the desiccant chamber (36, 36X) to a water chamber for containment and other use of the water.

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Guilmette (US 4551197) and further in view of Chen (US 2007/0256559).
	In regard to claim(s) 30, Nalette teaches an apparatus (see whole disclosure and all figures) for collecting carbon dioxide (column 1, line 6), said apparatus comprising: 
an air moving device (column 2, line 11, column 4, lines 45-50 - device implicit) configured to generate a flow of atmospheric air (air from environment - column 2, line 11, column 4, line 45-50); 
a first collection assembly (12, 36) configured to extract carbon dioxide (at least) from a flow of the air; 
a second collection assembly (14, other bed discussed in - column 5, line 5-10, hereafter 36X) configured to extract carbon dioxide (at least) from the flow of the air; 
said first collection assembly (12, 36) and said second collection assembly (14, 36X) each include: a desiccant chamber (first desiccant chamber - 36, second desiccant 
a controller (30) configured to direct air alternately to said first desiccant chamber (36) and said second desiccant chamber (36X).  Note that Nalette teaches that the controller (30) is configured to operate one of said first and said second contactor chambers (12, 14) in a collection phase (column 2, line 38-40, column 5, line 5-10) while operating the other of said first and second contactor chambers in a regeneration phase (column 2, line 11, 38-40, column 5, line 5-10); 
Nalette teaches most of the claim limitations, but does not explicitly teach a filter and a plurality of air moving devices and a condenser for removing water from the flow of the atmospheric air before the first and second collection assemblies.
However, Celik teaches it is old and well known to provide a filter (2) and then a plurality of air moving devices (6, 7) prior to a cooler (11) and adsorption beds (A, B).  

Therefore it would have been obvious to a person of ordinary skill in the art to modify Nalette with a filter upstream of a plurality of air moving devices for the purpose of removing contaminants from the air and preventing contaminants from entering the system and modify Nalette with the plurality of air moving devices for the purpose of providing a larger amount of air and providing redundancy and for the purpose of providing the ability to move air while other air moving devices are serviced and for the purpose of reducing pressure pulsations and modify Nalette with a condenser before the first and the second desiccant chambers of Nalette, for the purpose of improving the removal of water from the input air.  
	Further, Nalette, as modified, teaches most of the claim limitations, including that the evacuation apparatus (28) is selectively fluidly coupled with the first contactor chamber (12) and the second contactor chamber (14) but does not teach the evacuation apparatus has a vacuum chamber in flow communication with a vacuum pump, said vacuum chamber configured for: evacuating extracted and adsorbed carbon dioxide from the first and the second contactor chambers; and transitioning the evacuated carbon dioxide from a gas phase to a solid phase; said vacuum chamber comprising a cold finger and a heater; and a compressor for compressing the gas phase from the vacuum chamber.
	However, it is well known to sequester CO2 for environmental reasons and Guilmette explicitly teaches using a vacuum chamber (20, 19, 21) in flow 
And Chen teaches that it is well known to employ a compressor (para. 45) after a vacuum pump (232) to provide a desired pressure, this provides the ability to move the fluid to other locations.
Therefore it would have been obvious to a person of ordinary skill in the art to provide the vacuum chamber, vacuum pump, cold finger, and heater of Guilmette as described and the compressor of Chen to Nalette for the purpose of recovering and sequestering the carbon dioxide from the first and second contactor chambers for environmental compliance reasons and for the purpose of providing an inexpensive way of capturing and moving desired gases.

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nalette (US 7736416) in view of Celik (US 2008/0000351), Sircar (US 4249915), and Missimer (US 5261250) and further in view of Chen (US 2007/0256559).
	In regard to claim(s) 30, Nalette teaches an apparatus (see whole disclosure and all figures) for collecting carbon dioxide (column 1, line 6), said apparatus comprising: 

a first collection assembly (12, 36) configured to extract the carbon dioxide (at least) from a flow of the air; 
a second collection assembly (14, other bed discussed in - column 5, line 5-10, hereafter 36X) configured to extract the carbon dioxide (at least) from the flow of the air; 
said first collection assembly (12, 36) and said second collection assembly (14, 36X) each include: a desiccant chamber (first desiccant chamber - 36, second desiccant chamber - 36X) for removing water from a flow of air to produce dry air; and a contactor chamber (first contactor chamber - 12, second contactor chamber - 14) for extracting by the carbon dioxide by absorption (column 2, line 39) to a material (32, 34) in the contactor chamber (12, 14); the first desiccant chamber (36) comprises a first desiccant material (38) and the second desiccant chamber (36X) comprises a second desiccant material (38X); the material (32) in the first contactor chamber (12) comprises a first molecular sieve material (column 2, line 50-53) and the material (34) in the second contactor chamber (14) comprises a second molecular sieve material (column 2, line 50-53); and Nalette teaches an evacuation apparatus (column 4, line 5-10) coupled to the first contactor chamber (12) and the second contactor chamber (14).
a controller (30) configured to direct air alternately to said first desiccant chamber (36) and said second desiccant chamber (36X).  Note that Nalette teaches that the controller (30) is configured to operate one of said first and said second contactor chambers (12, 14) in a collection phase (column 2, line 38-40, column 5, line 5-10) while operating the 
Nalette teaches most of the claim limitations, but does not explicitly teach a filter and a plurality of air moving devices and a condenser for removing water from the flow of the atmospheric air before the collection assemblies.
However, Celik teaches it is old and well known to provide a filter (2) and then a plurality of air moving devices (6, 7) prior to a cooler (11) and adsorption beds (A, B).  
Further, Sicar teaches it is well known to provide a condenser (13; column 3, line 15) for removing water (column 3, line 15-20) from a flow of air before adsorption collection assemblies.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Nalette with a filter upstream of a plurality of air moving devices for the purpose of removing contaminants from the air and preventing contaminants from entering the system and modify Nalette with the plurality of air moving devices for the purpose of providing a larger amount of air and providing redundancy and for the purpose of providing the ability to move air while other air moving devices are serviced and for the purpose of reducing pressure pulsations and modify Nalette with a condenser before the collection assemblies of Nalette, for the purpose of improving the removal of water from the air.  
	Further, Nalette, as modified, teaches most of the claim limitations, including that the evacuation apparatus (28) is selectively fluidly coupled with the first contactor chamber (12) and the second contactor chamber (14) but does not teach the evacuation apparatus is a vacuum chamber in flow communication with a vacuum pump, said 
	However, it is well known to sequester CO2 for environmental reasons and Missimer explicitly teaches using a vacuum chamber (34, 46) in flow communication with a vacuum pump (40) to recover gases from a chamber (12) (column 5, line 1, 25, 55-60); note that the vacuum chamber (34, 46) is capable of evacuating the extracted and adsorbed carbon dioxide from the chamber (12)(see that desired gases are removed from 12 and the vacuum chamber 34, 46 is fully capable of evacuating CO2; column 7, line 1-10; column 6, line 45-55); and is capable of transitioning the evacuated carbon dioxide from a gas phase to a solid phase (column 6, line 45-55); Docket No. 11-0539-US-DIVsaid vacuum chamber (34, 46) comprises a cold finger (see cold heat exchangers); a resistive heater (column 7, line 19 - electric resistance heaters) that gasifies the captured component to storage or use (column 7, line 25-30).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the vacuum chamber, vacuum pump, and resistive heater of Missimer to Nalette for the purpose of recovering and sequestering the carbon dioxide from the first and second contactor chambers for environmental compliance reasons and for the purpose of providing an inexpensive way of capturing desired gases and doing so efficiently (Missimer - column 5, line 3, 16) and providing heating control for improved flexibility.

Therefore it would have been obvious to a person of ordinary skill in the art to provide the vacuum chamber, vacuum pump of Missimer and the compressor of Chen to Nalette for the purpose of recovering and sequestering the carbon dioxide from the first and second contactor chambers for environmental compliance reasons and for the purpose of providing an inexpensive way of capturing and moving desired gases.

Claims 19, 24, 31, 32, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of the rejections employing Nalette (US 7736416) above and further in view of Baksh (US 5518526) or Ramachandran (US 5229089).
	In regard to claims 19, 24, 31, 32, Nalette, as modified, does not explicitly teach that the first contactor (12) and the second contactor (14) contactor are selectively fluidly coupled to equalize the pressure under command from the controller via a valve.  However, providing a pressure equalization operation, as claimed is very well known as taught by either of Backsh (when the adsorption is complete in the first chamber, pressure equalization is operated - column 4, line 45-60, Fig. 1A, see III equalization; and feed is terminated - column 5, line 35-40; see valves 4, 2) and Ramachandran (adsorbing chambers are coupled and equalized - column 7, line 55-57, and chambers are also sealed from flowing feed fluid - column 6, line 50-55 and this is performed when the adsorption is complete in the first chamber; see valve 44).  

In regard to claim 36, Nalette teaches employing vacuum (28) to provide removal of water from the first desiccant chamber (36) (column 4, line 58-67) but does not individually teach a second vacuum chamber in communication with the first desiccant chamber (36).  However, in view of the teachings of either of Guilmette or Missimer for capturing gases with vacuum chambers, it would have been obvious to a person of ordinary skill in the art to provide a second vacuum chamber in communication with the first desiccant chamber to provide the ability to regenerate the first desiccant chamber and capture water separately from the CO2 by use of the second vacuum chamber and to achieve such capturing in an efficient manner by using the already available vacuum pump.

Claim(s) 27, 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over each of the rejections employing Nalette (US 7736416) above and further in view of Howard (US 6070431).
	Nalette, as modified, does not explicitly teach a coolant selectively moves from said water condenser to said cold finger and has a refrigerant compressor as claimed.  However, it is routine for refrigeration systems to provide both low temperature and higher temperature cooling levels.  Further, Howard explicitly teaches providing refrigerant for condensing CO2 (in 13, 10) and then to a condenser (6, 7) for condensing water; Howard also teaches a refrigerant compressor (17) and teaches that coolant is flowed from the compressor (17) to the CO2 condensing cold region (in 10, 13) and to the condenser (6) and from the condenser (6) to the refrigerant compressor (17).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a refrigeration system to cool the vacuum chamber .
Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive in view of the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 3, 2021